   Case 7:19-cv-08230-NSR-JCM Document 20 Filed 06/29/20 Page 1 of 1

                                                                          ~l-\,                      ,.,   ~    I        ''

                                                                          ,... _1 \_ / •,       1,         !    i


                                                                          Fl.; C                                                      ! \"
                                                                                                     ,--,,.     1'   '.      <

                                                                                                     \     .' I          '       ·•
                                                                                                     "     \.        '




UNITED STATES DISTRICT COURT                                            DC>
SOUTHERN DISTRICT OF NEW YORK                                         : r··) ,,.,.,
                                                                      '          I      •   '


-----------------------------------------------------------X          :     '";;:           l.




ASHLEY MARIE THORN,
                                   Plaintiff,                        19 CIVIL 8230 (NSR)(JCM)

                 -v-                                                                   JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated June 29, 2020, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action be, and hereby is,

remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g),

for further administrative proceedings.


Dated: New York, New York
       June 29, 2020

                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                          ~
